Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4907 Filed 01/25/21 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 PAUL WEIDMAN, et al.,
                                                        Case No.: 18-12719
                 Plaintiffs,                            Hon. Gershwin A. Drain
 v.


 FORD MOTOR COMPANY,

           Defendant.
 ___________________________/

    OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
  ENTRY OF A PROTECTIVE ORDER [#87], GRANTING PLAINTIFFS’
  MOTION TO COMPEL DISCOVERY [#85], GRANTING PLAINTIFFS’
 MOTION FOR RECONSIDERATION [#96], CANCELLING JANUARY 26,
 2021 HEARING, RESETTING OCTOBER 27, 2020 CASE MANAGEMENT
  ORDER’S DATES, SETTING EXPEDITED BRIEFING SCHEDULE AND
      SCHEDULING FEBRUARY 3, 2021 HEARING FOR 10:30 A.M.
       RELATIVE TO PLAINTIFFS’ MOTION FOR ENTRY OF ESI
                         PROTOCOL
      I.      INTRODUCTION

           Plaintiffs are purchasers and lessees of 2013 through 2018 Ford F-150 trucks

 (“Class Vehicles”). Plaintiffs allege Defendant Ford Motor Company was aware

 of, and failed to disclose, a dangerous defect in the front brake master cylinder of

 Plaintiff’s F-150 trucks. Presently before the Court are various motions, including:

 (1) Plaintiffs’ Motion to Compel, filed on December 20, 2020, (2) Plaintiffs’

 Motion for Entry of Protective Order, filed on December 21, 2020, and (3)
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4908 Filed 01/25/21 Page 2 of 18




 Plaintiffs’ Motion for Reconsideration, filed on January 7, 2021. 1 These matters

 are fully briefed, and upon review of the parties’ briefs, the Court concludes oral

 argument will not aid in the disposition of these matters. Accordingly, the Court

 cancels the January 26, 2021 hearing and will resolve the present motions on the

 briefs. See E.D. Mich. L.R. 7.1(f)(2). For the reasons that follow, the Court will

 grant all of Plaintiffs’ present motions.

     II.     FACTUAL BACKGROUND

           In their First Amended Consolidated Class Action Complaint, Plaintiffs

 allege the brake master cylinder in the Class Vehicles contain a defective sealing

 mechanism that is inadequate to prevent brake fluid from leaking out and into the

 brake booster and other components such as the reservoir. This defect results in an

 extremely hazardous situation in which a Class Vehicle’s brakes will fail to

 properly function. In addition to alleging that Defendant knew and failed to

 disclose the master cylinder defect, Plaintiffs further assert that Defendant’s recall

 was ineffective, both because it failed to cover all Class Vehicles, as well as

 because the proposed repair does not resolve the issue.

           In March of 2020, the Court granted in part and denied in part the

 Defendant’s Motion to Dismiss Plaintiffs’ First Amended Consolidated Class


 1
  On January 15, 2021, Plaintiff filed a Motion for Entry of ESI Protocol. The
 Court will require an expedited briefing schedule on this motion and will schedule
 a hearing for February 3, 2021.
                                             2
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4909 Filed 01/25/21 Page 3 of 18




 Action Complaint. The claims that remain are the Plaintiffs’ fraud-based claims.

 In April of 2020, Defendant sought Plaintiffs’ agreement in regard to the entry of a

 protective order for the production of documents containing Ford’s confidential,

 proprietary and trade secret information. The parties lodge various attacks against

 each other regarding the delay in reaching an agreement regarding entry of a

 protective order.

       This Court’s October 27, 2020 Case Management Order set February 26,

 2021 as the discovery cutoff and January 4, 2021 as the deadline for expert reports.

 On September 11, 2020, Plaintiffs served their First Set of Requests for Production

 of Documents on Defendant. Plaintiffs served 61 Requests to Produce, which

 included 37 subparts, as well as served 8 Interrogatories. On October 26, 2020,

 Defendant served its Responses and Objections to Plaintiffs’ First Set of Requests

 for Production of Documents. Plaintiffs assert that Defendants have yet to produce

 any documents responsive to Plaintiffs’ Requests to Produce Nos. 2-6, 8-10, 12-15,

 20-39, 42-43, 2 46-48, and 56-59, which seek reports, analyses, electronic

 communications and warranty data. Plaintiffs further complain that Defendant has

 failed to fully respond to Plaintiffs’ Interrogatory Request No. 2.      Defendant

 counters that it timely responded to each and every discovery request, along with


 2
  In Plaintiffs’ final paragraph in their Motion to Compel, Plaintiffs ask for an
 Order compelling the production of documents responsive to Request to Produce
 No. 44. See ECF No. 85, PageID.3443. This appears to be in error.
                                          3
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4910 Filed 01/25/21 Page 4 of 18




 asserting objections as to why Plaintiffs’ requests were otherwise overly broad,

 unduly burdensome, or sought irrelevant information. Defendant argues that it has

 not produced the documents responsive to Plaintiffs’ discovery requests at issue

 herein because of the failure of the parties to reach an agreement concerning the

 proposed protective order’s language.

       On December 8, 2020, Plaintiffs filed a Motion to extend the expert deadline

 cutoff for a period of 90 days due to the Defendant’s outstanding discovery

 production. On January 4, 2021, the Court granted Plaintiffs’ Motion to extend in

 part and extended the expert report deadline to January 18, 2021.            Because

 Defendant has failed to fully respond to Plaintiffs’ discovery requests, Plaintiffs

 moved for reconsideration of this Court’s order granting a short extension to the

 expert report deadline on January 7, 2021.

    III.   LAW & ANALYSIS

           A. Plaintiff’s Motion for Entry of a Protective Order

       The parties agree that entry of a protective order is appropriate in order to

 protect the production of confidential and trade secret information. However, the

 parties have reached an impasse concerning three issues. Specifically, the parties

 cannot agree on the categories of individuals who may access Ford’s confidential

 information, the right of Ford to unilaterally redact information it deems

 “completely irrelevant Highly Confidential Information unrelated to the claims,


                                           4
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4911 Filed 01/25/21 Page 5 of 18




 defenses, or allegations at issue in this case,” and finally, the process by which the

 parties may file confidential information with the Court. ECF No. 87,

 PageID.3682.

       1. Definition of “Qualified Persons”

       Plaintiff seeks to include in the definition of qualified persons who may

 access confidential discovery material in subparts (g) and (h) of the proposed

 protective order’s paragraph number 7 as follows:

       g. Custodians, authors and recipients of the documents.

       h. When reasonably necessary, a deponent or testifying witness,
       former employee of a Party, or other potential deponent or witness
       who is already familiar with or reasonably expected to know the
       information reflected in the Discovery Material, as demonstrated by
       the fact that: (i) he or she was identified in the course of discovery as
       having previously received or having knowledge of (a) the designated
       material, (b) information contained in it, or, (c) in the case of material
       concerning a meeting, telephone call, or other communication, as
       having participated in such meeting, call, or communication; or (ii)
       the Discovery Material makes specific reference to the conduct or
       statement of the deponent or testifying witness. Further, such
       Protected Documents may be shown to the persons described in this
       subsection only for a reasonable length of time sufficient to determine
       whether the person is familiar with, has previously seen, or has
       knowledge of the underlying information contained in the Protected
       Document. In addition, such persons may not retain copies of the
       Protected Documents unless permitted by other provisions of this
       Protective Order.
 ECF No. 87, PageID. 3709-10.

       Conversely, Defendant’s proposed paragraph 7(g) and 7(h) limit “qualified

 persons” to “[a]uthors and recipients of the documents” or “[a]fter meeting and

                                            5
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4912 Filed 01/25/21 Page 6 of 18




 conferring with the Producing/Designating Party, other potential deponents or

 witnesses, if the Parties agree.” ECF No. 93, PageID.3915.

       Here, Plaintiffs’ proposed language is based upon the Court’s decision in a

 similar case involving a putative class of consumers alleging malfeasance against

 Ford Motor Company concerning a different class of vehicles. See Gamboa v.

 Ford Motor Company, No. 18-cv-10106, ECF Nos. 151, 157. Defendant’s

 argument that Plaintiffs seek to disclose confidential information to “any potential

 deponent or witness,” is disingenuous because Defendant eliminates critical

 language in Plaintiff’s proposal; language which confines disclosure of

 confidential information to someone other than a custodian, author or recipient

 only when “reasonably necessary” and when said witness “is already familiar with

 or reasonably expected to know the information reflected in the [d]iscovery

 material.” ECF No. 87, PageID.3709.

       Ford’s proposed language is overly restrictive. It only allows authors and

 recipients of the documents to view them and requires Ford’s agreement to allow

 other potential witnesses to review the documents. Such a provision is unduly

 burdensome to Plaintiffs. Plaintiffs’ proposed language is narrowly tailored and

 permits disclosure under limited circumstances. In addition to the limitation that

 the disclosure be “reasonably necessary” and made to witnesses who are “already

 familiar or reasonably expected to know the information” disclosed, the document


                                           6
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4913 Filed 01/25/21 Page 7 of 18




 will only be shown for a duration of time sufficient to determine whether he or she

 is familiar with it, and none of these witnesses may keep copies of the documents

 unless permitted by other provisions of the proposed protective order.

       Defendant lists a plethora of horrible consequences that may result from

 Plaintiffs’ proposal; however, such arguments seem directed to the disclosure of

 trade secrets. Plaintiffs argue that the parties have already determined that trade

 secret documents may be designated as “Highly Confidential” meaning “qualified

 persons” may not review them under any circumstances. However, a review of the

 parties’ proposed protective order belies this assertion, where “HIGHLY

 CONFIDENTIAL” documents may be disclosed to “persons described in”

 paragraph . . .7(g), (h). . . .” ECF No. 93, PageID.3915, ECF No.87, PageID.3710.

 As such, the Court will require the Plaintiff to amend this aspect of paragraph 8 so

 that it reads: “Documents designated HIGHLY CONFIDENTIAL shall be

 disclosed only to persons described in paragraphs 7(a), (c), (d), (e), (i) and (k).”

       Here, Defendant has not come forward with any authority supporting its

 extremely burdensome and restrictive definition of qualified persons. In addition

 to Gamboa, supra, Plaintiff provides persuasive authority from the district court

 for the Northern District of California. See, e.g., In re: Chrysler-Dodge0Jeep

 EcoDiesel Mtfg. Sales Practices, and Prods. Liab. Litig., No. 3:17-md-02777-

 EMC (N.D. Cal. Aug. 31, 2017) (allowing disclosure to “[p]otential or actual


                                            7
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4914 Filed 01/25/21 Page 8 of 18




 witnesses in this [a]ction to whom disclosure is reasonably necessary.”); In re

 Volkswagon “Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litig., No.

 3:15-md-02672-CRB (N.D. Cal. Feb. 25, 2016) (same).

       Based on the above considerations, the Court will adopt Plaintiffs’ proposed

 definition of “qualified persons,” and will reject Defendant’s overly restrictive and

 burdensome definition. The Court will further require the proposed protective

 order to preclude the disclosure of HIGHLY CONFIDENTIAL documents to

 persons identified by paragraphs 7(g) and 7(h) as represented by Plaintiffs to be an

 agreement already reached by the parties.

       2. Redaction of Information in Highly Confidential Discovery
          Documents

       The parties’ next dispute concerns the redaction of information deemed

 irrelevant to the claims and defenses in this action. Plaintiffs’ proposed language

 is consistent with the Court’s decision Gamboa v. Ford Motor Company, No. 18-

 cv-10106, supra. See Gamboa v. Ford Motor Co. at ECF No. 151, PageID.7361-

 62 (citing Beverage Distributors, Inc. v. Miller Brewing Co., No. 2:08-CV-1112,

 2010 WL 1727640, at *4-5 (S.D. Ohio Apr. 28, 2010). Specifically, Plaintiffs’

 proposed paragraph 14 states in relevant part:

       Defendant may redact Highly Confidential information if it is
       irrelevant under these three criteria: (1) the information is not related
       in any way to Ford’s braking systems, (2) the information involves
       confidential proprietary information of a nonparty that Ford is bound
       by agreement, order, or law to protect, and (3) it is readily apparent

                                           8
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4915 Filed 01/25/21 Page 9 of 18




       that the information falls within (1) and (2). If it is not readily
       apparent to Plaintiffs that redacted information is irrelevant under this
       criteria, the Parties must meet and confer before bringing any dispute
       under this paragraph before the Court.

 ECF No. 87, PageID.3713. Conversely, Defendant’s proposed paragraph 14 states

 in relevant part:

       If a Producing Party identifies Highly Confidential Information that is
       irrelevant to the claims, defenses, or allegations in this case, the
       Producing Party will thereafter, within a reasonable time, meet and
       confer with the requesting party regarding redaction of such material
       by providing information regarding the reason for the redaction,
       without disclosing the document or the Highly Confidential
       Information. If the Parties do not agree regarding the treatment of the
       document, the Producing Party will redact the information and the
       Parties will further confer regarding seeking assistance from the Court
       for resolution of the dispute.

 ECF No. 93, PageID.3918.

       Upon review of the parties’ briefs, the Court rejects Defendant’s proposed

 language in paragraph 14. Defendant’s proposed language for redacting Highly

 Confidential information will cause further delay of the instant proceedings by

 requiring multiple meet and confers and Court involvement if the parties are at an

 impasse concerning Ford’s determination that the information is irrelevant. The

 parties’ proposed protective order accounts for “Highly Confidential” designations

 and restricts the individuals who are able to view these documents. Because of this

 protection, relevance redactions are unnecessary and improper, and this district has

 rejected the propriety of such redactions. See, e.g., Melchior v. Hilite Int’l, Inc.,


                                            9
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4916 Filed 01/25/21 Page 10 of 18




 No. 13-50177, 2013 WL 2238754, at *3 (E.D. Mich. May 21, 2013) (defendant’s

 non-party competitor could not “unilaterally redact portions of documents based on

 relevancy grounds”); Salser v. Dyncorp Int’l, Inc., No. 12-10960, 2014 WL

 7139886, at *2-3 (E.D. Mich. Dec. 12, 2014) (relying on Melchior, supra, and

 noting context is important for the redacted information).

       Courts in other districts have reached similar conclusions. See Burris v.

 Versa Prod., Inc., No. CIV. 07-3938 JRT/JJK, 2013 WL 608742, at *3 (D. Minn.

 Feb. 19, 2013) (concluding that “redacting for nonresponsiveness or irrelevance

 finds no explicit support in the Federal Rules of Civil Procedure” and “would

 improperly incentivize parties to hide as much as they dare.”); Bartholomew v.

 Avalon Capital Grp., Inc., 278 F.R.D. 441, 451 (D. Minn. 2011) (“Redaction is an

 inappropriate tool for excluding alleged irrelevant information from documents

 that are otherwise responsive to a discovery request . . . . [I]rrelevant information

 within a document that contains relevant information may be highly useful to

 providing context for the relevant information.”).

       Ford’s assertion that this authority is inapposite because these decisions

 involved “extensive redactions” or a non-party’s redactions is unavailing. The

 number of redactions or whether said redactions are made by a party or non-party

 are irrelevant to the outcome of these cases. The case law demonstrates that

 relevance redactions are generally inappropriate, particularly here, where Plaintiffs


                                           10
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4917 Filed 01/25/21 Page 11 of 18




 have agreed to Ford’s request for a Highly Confidential designation that severely

 restricts access to this type of document.

        Based on the above considerations, the Court will adopt Plaintiffs’ proposed

 paragraph 14 and will reject Defendant’s proposal which provides Defendant

 unfettered discretion to redact purported irrelevant information causing

 unnecessary burden to Plaintiffs should they suspect a redaction is improper and

 continued delay with the production of discovery.

        3. Process for Filing Confidential Information with the Court

        Finally, the parties have been unable to reach an agreement concerning the

 filing of confidential material with the Court. Plaintiffs’ proposal to follow Local

 Rule 5.3 for filing documents under seal is appropriate. Defendant seeks to require

 an onerous process for submission of such documents with unworkable deadlines

 and the potential for more court involvement and delay. The Court has adopted

 and approved of a procedure for filing confidential material under seal and Ford

 fails to persuade this Court that this case warrants a departure from the Court’s

 local rules.

        Accordingly, the Court will adopt Plaintiffs’ proposed paragraph 16 and will

 reject Ford’s burdensome and unworkable process for filing confidential

 information with the Court.




                                              11
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4918 Filed 01/25/21 Page 12 of 18




           B. Plaintiffs’ Motion to Compel

       Federal Rule of Civil Procedure 26(b)(1) requires a litigant to produce

 responsive, non-privileged documents that are “relevant to any party’s claim or

 defense and proportional to the needs of the case.” Rule 26(b) should “be liberally

 interpreted to permit wide-ranging discovery of information, even if that

 information is not ultimately admitted at trial.” Harco v. Nat. Ins. Co. v. Sleegers

 Eng’g, Inc., No. 06-cv-11314, 2014 U.S. Dist. LEXIS 150201, at*12 (E.D. Mich.

 Oct. 22, 2014).

       In their Motion to Compel, Plaintiffs argue that Defendant has failed to

 produce any electronic communications or reports and analyses related to the

 design, testing, validation and release of all iterations of the master cylinder, the

 durability, reliability and life cycle, including the projected, expected or anticipated

 useful life of the Class Vehicles’ brake system, specifics concerning quality control

 measures undertaken during the master cylinder’s manufacturing process, and

 finally, electronic communications related to the master cylinder and its purported

 defect. Plaintiffs further complain that Ford indicated it would produce the

 requested documents within sixty days of Plaintiffs’ requests to produce.

 However, it has been more than 120 days, and Defendant has yet to complete its

 production. Moreover, Plaintiff highlights that Ford’s reliance on the absence of a

 protective order to support its delay in production is disingenuous considering


                                            12
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4919 Filed 01/25/21 Page 13 of 18




 Defendant’s proposed language was unsupported by the Federal Rules of Civil

 Procedure, this Court’s local rules and the Gamboa decision.

       Defendant argues Plaintiffs’ motion should be denied because once the

 protective order is entered, Defendant will complete its outstanding production.

 Defendant argues the fault lies with Plaintiffs in regard to the delay in entering a

 protective order. Defendant further claims that it has already produced over

 14,489 pages of information, including drawings, specifications, government

 standard certification files, service bulletins and messages, representative

 advertising information as to the named Plaintiffs’ vehicles, sales data information,

 and documents related to recalls and the government’s (NHTSA) inquiries at issue

 for the brake master cylinder. Ford complains that Plaintiffs’ discovery requests

 are overly broad and unduly burdensome to produce. Defendant also asserts that it

 has agreed to produce email communications and warranty data upon entry of the

 protective order. Furthermore, Defendant has already identified 13 custodians

 from whom documents will be produced.

       Here, because Plaintiffs’ claims and discovery requests relate to the design,

 testing, validation, and release of the relevant brake system components, which by

 their nature predate the release of the first sale of a class vehicle in 2013, Plaintiffs’

 requests are not, as argued by Defendant, a fishing expedition. Plaintiffs’ claims

 require that they establish what Defendant knew about the brake Master Cylinder


                                             13
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4920 Filed 01/25/21 Page 14 of 18




 defect and when it knew it. Plaintiffs’ requests seeking “all documents and

 communications,” related to “the design of the Class Vehicle’s Master Cylinder

 assembly and each component part within the assembly,” are targeted to the issues

 herein and that involve Class Vehicles spanning a six-year period. Thus,

 Plaintiffs’ discovery requests are not overly broad or disproportionate. For these

 reasons, the Court will grant Plaintiffs’ Motion to Compel.

            C. Plaintiffs’ Motion for Reconsideration

         Finally, Plaintiffs move for reconsideration of this Court’s January 4, 2021

 Order granting in part Plaintiffs’ motion to extend the expert report deadline in this

 Court’s October 27, 2020 Case Management Order. Plaintiffs argue that at the

 time the Court issued its January 4, 2021 decision, Ford had yet to produce the

 outstanding document requests even though the record before the Court suggested

 that Defendant would make its document production no later than December 25,

 2020.

         Local Rule 7.1(h)(3) of the Local Rules of the United States District Court

 for the Eastern District of Michigan provides:

         Generally, and without restricting the Court’s discretion, the Court
         will not grant motions for rehearing or reconsideration that merely
         present the same issues ruled upon by the Court, either expressly or by
         reasonable implication. The movant must not only demonstrate a
         palpable defect by which the Court and the parties and other persons
         entitled to be heard on the motion have been misled but also show that
         correcting the defect will result in a different disposition of the case.


                                            14
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4921 Filed 01/25/21 Page 15 of 18




 E.D. Mich. L.R. 7.1(h)(3). A “palpable defect” is “a defect that is obvious,

 clear, unmistakable, manifest or plain.” United States v. Lockett, 328 F.

 Supp. 2d 682, 683-84 (E.D. Mich. 2004). Moreover, the party seeking

 reconsideration must show that the correction of the defect would lead to a

 different result. Id. Defendant’s document production is still outstanding.

       Here, the Court was misled when it rendered its decision because the

 record before the Court at that time suggested that Defendants had already

 completed their document production in response to Plaintiffs’ discovery

 requests. This amounts to an obvious defect. The correction of this defect

 will result in a different result – namely, an extension to the case

 management order’s deadlines, including the expert report deadlines.

       The parties spend much of their briefing lodging accusations against each

 other as to where the blame should be placed for the outstanding document

 production. Defendant claims Plaintiffs were dilatory in responding to

 Defendant’s proposed protective order. However, based on the arguments raised

 by Ford in regard to the protective order’s proposed language, the Court deems

 Ford’s positions untenable. Ford’s position with regard to the outstanding issues

 were unreasonable and, therefore, the delay in production based on the failure to

 enter a protective order cannot solely be placed on the Plaintiffs.




                                           15
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4922 Filed 01/25/21 Page 16 of 18




       Here, more than 120 days have passed since Plaintiffs served their requests

 to produce, and the bulk of the outstanding production concerns discovery relevant

 to the brake master cylinder system’s design, testing, validation, and release of the

 relevant brake system components, among other relevant issues related to the brake

 master cylinder, as well as all electronic communications concerning same. An

 extension to the case management order’s dates is therefore warranted. The Court

 will also grant Plaintiffs’ Motion for Reconsideration.

    IV.   CONCLUSION
       Accordingly, for the reasons articulated above, Plaintiffs’ Motion for Entry

 of a Protective Order [#87] is GRANTED, Plaintiffs’ Motion to Compel [#85] is

 GRANTED, and Plaintiffs’ Motion for Reconsideration [#96] is GRANTED.

       Ford SHALL produce discovery responsive to Plaintiffs’ Requests to

 Produce Nos. 2-6, 8-10, 12-15, 20-39, 42-43, 46-48, and 56-59, as well as

 Plaintiff’s Interrogatory Request No. 2 no later than February 5, 2021.

       Plaintiff SHALL submit a proposed protective order consistent with this

 opinion no later than January 27, 2021 at noon.

       The Court will require an expedited briefing schedule concerning Plaintiffs’

 Motion for Entry of ESI Protocol, see ECF No. 103, filed on January 15, 2021.

 Defendant SHALL respond to Plaintiffs’ Motion for Entry of ESI Protocol no later

 than January 28, 2021 and Plaintiff SHALL file a reply no later than February 2,


                                           16
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4923 Filed 01/25/21 Page 17 of 18




 2021 at noon, EST. Finally, the Court will schedule a hearing on Plaintiffs’

 Motion for Entry of ESI Protocol for Wednesday, February 3, 2021 at 10:30 a.m.

       The Court’s October 27, 2020 case management order’s dates are amended

 as follows:

    • Plaintiffs’ expert report deadline: March 22, 2021

    • Defendant’s expert report deadline: April 19, 2021

    • Discovery cutoff: May 10, 2021

    • Dispositive and Class Certification Motions due: June 1, 2021

    • Facilitation with Robert F. Riley of Riley and Hurley, P.C.: May 5, 2021

       per stipulated order at ECF No. 95

    • Hearing on Dispositive and Class Action motions: July 28, 2021 at 2:00

       p.m.

    • Settlement Conference with Magistrate Judge Elizabeth A. Stafford: August

       of 2021

    • Motions in Limine deadline: September 1, 2021

    • Final Pretrial Order due: September 1, 2021

    • Final Pretrial Conference: September 7, 2021 at 2:00 p.m.

    • Jury Trial (1-2 full weeks): September 21, 2021 at 9:00 a.m.




                                        17
Case 2:18-cv-12719-GAD-EAS ECF No. 104, PageID.4924 Filed 01/25/21 Page 18 of 18




       The parties are hereby advised that all the policies and procedures set forth

 in this Court’s October 27, 2020 Case Management Order remain in effect. See

 ECF No. 71, PageID.3106-09, at Roman Numeral I through IX.

       SO ORDERED.

 Dated: January 25, 2021                           /s/Gershwin A. Drain
                                                   GERSHWIN A. DRAIN
                                                   U.S. DISTRICT JUDGE




                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
               January 25, 2021, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                         18
